           Case 2:19-cv-02749-ER Document 7 Filed 10/18/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 2:19-cv-02749-ER
                                                )
v.                                              )   Judge Eduardo C. Robreno
                                                )
JOHN DOE, subscriber assigned IP address        )
72.94.152.113,                                  )
                                                )
       Defendant.                               )
                                                )

                         PLAINTIFF’S VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 72.94.152.113 are voluntarily dismissed with prejudice.


       Dated: October 18, 2019                      Respectfully submitted,

                                                    By: /s/ John C. Atkin
                                                    John C. Atkin, Esq.
                                                    The Atkin Firm, LLC
                                                    55 Madison Avenue, Suite 400
                                                    Morristown, NJ 07960
                                                    Tel: (973) 285-3239
                                                    Fax: (833) 693-1201
                                                    JAtkin@AtkinFirm.com
                                                    Attorneys for Plaintiff




                                               1
           Case 2:19-cv-02749-ER Document 7 Filed 10/18/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 18, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ John C. Atkin
                                                   John C. Atkin, Esq.




                                               2
